Citation Nr: 1411576	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-01 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the decedent's death.


ATTORNEY FOR THE BOARD

Hubers, K., Associate Counsel


INTRODUCTION

The decedent served on active duty for training (ACDUTRA) in the United States Army Reserves from August 1970 to December 1970 and had subsequent periods of ACDUTRA and/or INACDUTRA until March 1976.  The decedent died in February 2010; the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.


FINDINGS OF FACT

1.  During the decedent's lifetime, service connection was not established for any disability.

2.  The decedent's death certificate and treatment records relating to decedent's final illness indicate that the immediate cause of decedent's death was sepsis related to complications from ALS.

3.  The decedent only had ACDUTRA service with the United States Army Reserves; he did not serve on active duty and his ALS was not caused or aggravated by any disease or injury incurred during ACDUTRA.


CONCLUSIONS OF LAW

1.  The decedent did not have active military, naval, or air service; the presumption of service connection for ALS does not apply.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.318(a) (2013); Bowers v. Shinseki, 26 Vet. App. 201 (2013).

2. The criteria for service connection for the cause of the decedent's death have not been met. 38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.312, 3.318 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active military service" is defined by VA law and regulations.

Active military, naval, or air service includes active duty as well as any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  The claimant bears the burden of establishing Veteran status during periods of ACDUTRA or INACDUTRA.  See, e.g., Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).

To establish entitlement to service connection for the cause of the decedent's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

During the decedent's lifetime, service connection was not established for any disability.  His death certificate reflects that he died in February 2010; the immediate cause of his death was cardiopulmonary arrest due to ALS.

In this case, there is no question as to whether ALS substantially or materially aided or lent assistance to the production of death.  The medical evidence of record unmistakably demonstrates that the decedent's diagnosed ALS caused his death.

The Appellant does not argue that service connection for cause of the decedent's death should be granted on a direct basis, nor does the Appellant allege that the decedent's ALS began in service.  The record establishes that the decedent was first diagnosed with ALS in January 2008, after experiencing an onset of neurological symptoms in 2007 which resulted in an August 2007 MRI of the decedent's left shoulder.  See January 2008 Letter from Dr. D.F. to Dr. F.S. (discussing onset of symptoms and diagnostic testing which resulted in first diagnosis).  

Based on the medical evidence of record, the Board finds that the decedent's ALS did not begin in service and there is no indication in the record that it is directly related to service.  See, e.g., January 2008 Letter from Dr. D.F. to Dr. F.S. (discussing course of disease and familial health risks); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of "prolonged period without medical complaint").  For these reasons, the Board finds that the decedent's ALS was not caused or aggravated by an injury or disease incurred during any period of ACDUTRA and was not caused or aggravated by an injury incurred during any period of INACDUTRA.  Therefore, the Appellant has not established basic eligibility for veterans' benefits.  38 C.F.R. § 3.6(a); see Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (holding a service connection claim is properly denied where a claimant "has failed to satisfy his initial burden of establishing status as a veteran").  The evidence is not in equipoise and, therefore, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.

Alternatively, under the provisions set forth in 38 C.F.R. § 3.318, entitlement to cause of death for ALS may be granted on a presumptive basis.  Section 3.318 states that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.318(a).  Service connection will not be established if, among other requirements, the claimant did not have active, continuous service of 90 days or more.  38 C.F.R. § 3.318(b)(3).  The issue upon which this matter turns is, again, whether the decedent had "active military, naval, or air service" under the law, and is therefore a "veteran" entitled to compensation benefits.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013) (defining a "veteran" as, for VA purposes, "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.").

The decedent served on ACDUTRA from August 1970 to December 1970, where he attended basic training and advanced training specific to his military occupational specialty.  His DD Form 214 indicates that the decedent's source of entry into the military was:  "Ordered to ACDUTRA."  The remarks section indicates:  "Rel fr ACDUTRA and transferred to USAR to complete remaining svc obligation."   The Board notes that the "Statement of Service" section contains a box indicating "Total Active Service" of four months.  However, those four months directly correspond to the period from August 1970 to December 1970 when the decedent was on ACDUTRA.  See December 1970 DD Form 214.  His DD Form 214 states that he did not enter service through enlistment into active service, but because he was ordered to ACDUTRA.  See Box 17a. on DD Form 214.  

In September 2010, the RO submitted a request to the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) for verification of the decedent's service for the entire period from July 1970 to March 1976.  In October 2010, the RO received a response confirming that the decedent "performed no active duty other than for training purposes", i.e. ACDUTRA.  

The Board affords significant probative weight to the official findings of the NPRC as reflected in the response to the PIES request.  For these reasons, the decedent's service is not considered "active military, naval, or air service" as defined by statute because it was not active duty.  

Further, the decedent does not have active military, naval, or air service through his service on ACDUTRA because he did not become disabled from a disease or injury incurred or aggravated during ACDUTRA.  As noted above, the evidence of record establishes that the decedent's ALS symptoms began in 2007.  See also, e.g., March 2008 Neurology Outpatient Consultation Note (recounting course of condition and confirming ALS diagnosis).  The record contains no evidence that the decedent's ALS was caused or aggravated by any disease or injury incurred during ACDUTRA.  In fact, the evidence of record is against any such finding and, additionally, there are no assertions that the decedent's ALS was caused or aggravated by any disease or injury during ACDUTRA.  

In short, the decedent's ACDUTRA service does not qualify the decedent as a "veteran" for VA purposes and, therefore, the evidence of record does not meet the requirements of Section 318.  See 38 U.S.C. § 101(2), (22), (24) (explaining that, in the absence of such evidence, a period of active duty for training does not qualify as "active military, naval, or air service," and that an appellant does not qualify as a "veteran" by virtue of a period of ACDUTRA alone); 38 C.F.R. §§ 318(b)(1), (3) (describing criteria that must be met for presumption to apply).

In summary, the weight of the evidence is against finding that the decedent was a "veteran" for purposes of direct service connection of his ALS, that the decedent's ALS was caused or aggravated by any injury or disease incurred during ACDUTRA or by any injury incurred during INACDUTRA, and that the decedent had "active, continuous service of 90 days or more."  For these reasons, direct service connection is not warranted.  Moreover, the presumption of service connection for ALS does not apply.  See Bowers v. Shinseki, 26 Vet. App. 201, 206-208 (2013).

The Board finds that Appellant's claim of entitlement to service connection for the cause of the decedent's death must be denied.  The evidence is not in equipoise and, therefore, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the Appellant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the Appellant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Appellant in June 2010 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter. The letter informed the Appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence. 

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board notes that the RO did not expressly inform the Appellant prior to the initial rating decision that the decedent was not service connected for any disability at the time of his death.  However, the claims file reflects that the Appellant was married to the decedent for over 25 years, that neither the decedent nor Appellant had ever previously filed any claim for service-connection for any disability, and, therefore, the Appellant more likely than not had actual knowledge that the decedent was not service connected for ALS or any other disability at the time of his death.   

In addition, the October 2010 rating decision expressly informed Appellant that the decedent was not service-connected for any disability, including his ALS.  Though Appellant had previously identified and supplied evidence in support of her claim, subsequent to that initial rating decision and the notice it provided, Appellant did not provide or identify additional evidence in support of her claim.  Given these facts, the Board finds that the absence of Hupp notice prior to the initial rating decision is harmless because actual knowledge by the Appellant of what conditions the decedent was service connected for at the time of his death is shown and, moreover, the record reflects that Appellant never identified or provided any additional evidence after she had been notified that the decedent was not service-connected for any disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (where the appellant demonstrated awareness of the information and evidence necessary to establish entitlement to his claim, the appellant was not prejudiced by VA's failure to satisfy the duty to notify prior to the initial adjudication); Shinseki v. Sanders, 556 U.S. 396, 412-414 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A.  The RO associated with the claims file service records, private treatment records, records pertaining to the decedent's last illness, his death certificate, and proof of the marriage between Appellant and decedent.  The Appellant has not identified any records aside from those that are already associated with the claims file.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Appellant's claim.  

VA's duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A.  Here, however, the claim turns upon an issue regarding the status of the decedent as a veteran under the law; there was no medical question to be resolved.  Therefore, VA has no duty to provide a medical opinion with regard to the issue on appeal.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (holding that where there is no evidence supporting a theory of causation the duty to assist under section 5103A(a) is not triggered).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; DeLaRosa, 515 F.3d at 1322; see also Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for the cause of the decedent's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


